Gray, C. J.
We do-not find it necessary to decide the grave and important question argued at the bar, whether this court, sitting in equity, should, under any circumstances, order a definite location of a railroad, filed by the corporation with the county commissioners, as required by statute, to be reformed, upon evidence of a previous paroi agreement between the corporation and the landowner, and of a mistake by which the location filed does not conform to such agreement; because we are clearly of opinion, that the report before us fails to furnish satisfactory evidence that the railroad corporation ever made such an agreement or such a mistake.
It does not appear that the attorney “ authorized to settle land damages,” who made an agreement with the plaintiff by which the location of the railroad through its land was to be only twenty feet wide and according to certain monuments, or the “ managing officers and agents of said railroad company,” to whom that agreement was reported and by whom it was ratified, had any authority from the corporation to make such an agreement; nor that the president and directors, who adopted by formal vote, and afterwards filed with the county commissioners, the location, of the full width of five rods over the plaintiff’s laud, and narrowed at other points by the attorney in their presence and with their assent, had any notice or knowledge of an agreement with the plaintiff, or of the fact that the omission of the attorney to make or suggest any alteration of the location over the plaintiff’s land was unintentional and by inadvertence, accident or mistake. Bill dismissed.